ITEM 77O DREYFUS INVESTMENT GRADE FUNDS, INC. -Dreyfus Intermediate Term Income Fund On December 16, 2013, Dreyfus Intermediate Term Income Fund, a series of Dreyfus Investment Grade Funds, Inc. (the "Fund"), purchased 1,695 units of Royal Bank of Scotland Group PLC, 6.00% Subordinated Notes due 2023 issued by RBS Securities, Inc., (CUSIP No. 780097AZ4) (the "Notes") at a purchase price of $99.098 per Note including a commission of 0.400% per Note. The Notes were purchased from RBS Securities, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BMO CapitalMarkets Corp. BNYMellon CapitalMarkets, LLC Capital One Securities, Inc. CIBCWorld Markets Corp. Citigroup GlobalMarkets Inc. Credit Suisse Securities (USA) LLC Danske Markets Inc. J.P.Morgan Securities LLC Mischler Financial Group, Inc Morgan Stanley & Co. LLC RBC CapitalMarkets, LLC RBS Securities Inc. TD Securities (USA) LLC Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 27, 2014. These materials include additional information about the terms of the transaction. ITEM 77O DREYFUS INVESTMENT GRADE FUNDS, INC. -Dreyfus Short Term Income Fund On December 2, 2013, Dreyfus Short Term Income Fund, a series of Dreyfus Investment Grade Funds, Inc. (the "Fund") purchased 1520 2.250% Notes Due 2018 issued by CVS Caremark Corp. (CUSIP No. 126650CB6) (the "Notes") at a purchase price of $99.887 per Note, including underwriter compensation of .875% per Note. The Notes were purchased from Barclays Capital, Inc., a member of the underwriting syndicate of which Bank of New York Mellon Corp, an affiliate of the Fund's investment adviser, was also a member. Bank of New York Mellon Corp received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. BB&T Capital Markets, a division of BB&T Securities, LLC BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Fifth Third Securities, Inc. Guggenheim Securities, LLC J.P. Morgan Securities LLC KeyBanc Capital Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. PNC Capital Markets LLC RBC Capital Markets, LLC RBS Securities Inc. Regions Securities LLC Santander Investment Securities Inc. SMBC Nikko Securities America, Inc. SunTrust Robinson Humphrey, Inc. TD Securities (USA) LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 27, 2014. These materials include additional information about the terms of the transaction.
